OPINION
DICE, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Florida.
It is shown that subsequent to entry of the court’s order, the appellant personally appeared before the trial court and ex*905ecuted an instrument in writing in which he expressed his desire to voluntarily waive all further extradition proceedings and to return to the State of Florida to answer the charge against him and that, acting upon such waiver and request, the trial court entered an order directing that appellant be delivered by the sheriff of Harris County to the agents of the demanding state to be transferred to the State of Florida for the purpose of answering the charge against him.
In view of the foregoing, this appeal from the court’s order denying appellant’s application for discharge has become moot.
Accordingly, the appeal is dismissed.